CAI International, Inc. Steuart Tower 1 Market Plaza, Suite 900 San Francisco, CA 94105 Tel: 415-788-0100 Fax: 415-788-3430 www.capps.com NYSE: CAP August 5, 2011 VIA EDGAR FILING AND OVERNIGHT DELIVERY Mr. John Hartz Senior Assistant Chief Accountant Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4631 Re: CAI International, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 15, 2011 File No. 1-33388 Dear Mr. Hartz: Reference is made to (i) the comments of the Commission’s staff (the “Staff”) in regard to CAI International, Inc.’s (the “Company”) Form 10-K for the fiscal year ended December 31, 2010 contained in your letter dated July 25, 2011 (the “Comment Letter”); and (ii) the responses of the Company to the Comment Letter provided on behalf of the Company by Perkins Coie LLP, counsel to the Company, pursuant to the letter dated August 5, 2011. As requested by the Staff, the Company hereby acknowledges the following: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Mr. John Hartz Securities and Exchange Commission August 5, 2011 Page 2 If you have any comments or questions regarding this letter, please contact me at (415) 788-0100. Very truly yours, /s/ TIMOTHY B. PAGE Name: Timothy B. Page Title: Chief Financial Officer cc: Tricia Armelin, Securities and Exchange Commission
